MEMORANDUM**
This is a petition for review of the denial of petitioner’s third motion to reconsider a *636Board of Immigration Appeals’ (“BIA”) final order of removal.
The BIA did not abuse its discretion in denying petitioner’s third motion to reconsider because the motion was numerically barred. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioner’s motion for a stay of voluntary departure is denied. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004) (holding that this court lacks authority to grant a stay of voluntary departure if the stay motion is filed after the voluntary departure period expired).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.